Citation Nr: 0914680	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-36 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
tinnitus was manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).



Tinnitus

In this case, the service treatment records are negative for 
signs, symptoms, or diagnoses of tinnitus.  On the May 1972 
separation examination report, it was indicated that the 
Veteran had normal ears with high frequency hearing loss on 
the left side.  Service personnel records indicate that the 
Veteran worked as a jet and helicopter mechanic.  His DD Form 
214MC shows that he received the Combat Air Crew insignia 
with three stars.

At a VA examination in December 1973, the Veteran reported 
experiencing a loss of hearing in both ears, right greater 
than left.  The examiner noted that the external auditory 
canals and drum membranes were normal.  The conversational 
voice test yielded a result of 20 feet bilaterally.  No gross 
hearing loss was noted.  On the examination report form the 
examiner gave a diagnosis of no disease found.

A VA social service report from July 1986 shows that the 
Veteran worked with a glass company from 1978 through 1985.  
He worked in the warehouse section and the float department 
where hot melted glass poured out of furnaces.  VA outpatient 
records from October 2002 through March 2004 are negative for 
any signs, symptoms, or diagnoses of tinnitus.

On VA audiometric examination in August 2005, it was noted 
that the Veteran had a history of unprotected exposure to 
hazardous military noise as well as civilian noise.  The 
Veteran reported that he wore hearing protection faithfully 
as it was required by OHSA although compliance in industries 
in general at that time was minimal.  The Veteran reported 
experiencing severe, bilateral, constant tonal tinnitus that 
he attributed to exposure to hazardous military noise.  He 
said it was annoying and interfered with his concentration.  
The examiner reviewed the claims file and observed that the 
Veteran entered the military with hearing within normal 
limits and separated with hearing loss in his left ear only.  
The examiner also observed that the Veteran had a history of 
exposure to hazardous civilian noise as well.  It was noted 
that the Veteran stated his tinnitus began while in the 
military, but there were no concerns regarding tinnitus found 
in the service treatment records.  The examiner also observed 
that no concerns were expressed regarding tinnitus when the 
Veteran placed a claim shortly after leaving his military 
service.  The examiner pointed out that hazardous civilian 
noise can cause hearing loss and tinnitus, and he concluded 
that it was less likely than not that the Veteran's tinnitus 
was service connected.

The Veteran stated in April 2006 that while attending college 
he reported his hearing loss.  He recalled working as a night 
watchman.  He said that his discharge physical stated that he 
had ringing in his ears and a loss of equilibrium in 1972.  
He said he reported it to the VA in 1973.  The records do not 
reflect these claims.

Based upon the evidence of record, the Board finds the 
Veteran's tinnitus was not incurred as a result of an 
established event, injury, or disease during active service.  
In this matter, the Board finds August 2005 VA examiner's 
opinion persuasive.  The examiner reviewed the claims file, 
thoroughly interviewed the Veteran, and performed all 
necessary tests.  Additionally, he specifically commented on 
individual events present throughout the Veteran's military 
and medical history.  The examiner opined that it was less 
likely as not that the Veteran's tinnitus was related to 
military service.  He provided adequate reasons and bases for 
his opinion.  Without persuasive, competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury, service connection cannot be 
granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board recognizes that the first record of complaints of 
tinnitus in the medical evidence of record appear in the 
August 2005 VA examination report-nearly 33 years after the 
Veteran left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

With respect to the veteran's own contentions that his 
tinnitus was caused during his active duty, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that tinnitus 
was caused by service that ended in 1972.  In this case, when 
the Veteran's service treatment records (which are negative 
for any signs, symptoms, or diagnoses of tinnitus), and his 
post-service treatment records are considered (which contain 
no mention of tinnitus until 2005, and which do not contain 
persuasive medical evidence of a nexus between tinnitus and 
hearing loss and the veteran's service [see VA examination 
report from August 2005]), the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has 
tinnitus and hearing loss that is related to his service.

The Board recognizes that the Veteran stated in April 2006 
that his separation examination report states that he had 
ringing in his ears and a loss of equilibrium in 1972.  
Unfortunately, a careful review of the May 1972 separation 
examination report does not substantiate the Veteran's 
assertion.  The report only indicates that the Veteran 
suffered from a high frequency hearing loss on his left side; 
no mention of ringing in his ears or loss of equilibrium is 
included.  The Board finds the May 1972 medical report to be 
of greater persuasive value than the Veteran's April 2006 
contention as the medical report was created by a medical 
professional in the line of his duties at the time in 
question, whereas the Veteran's assertions were made over 30 
years later.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


